DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claim Status
Claims 1-13 are pending. 
Claims 1, 5, 8, 9, and 12 are currently amended.
Claims 1-13 have been examined.
Claims 1-13 are rejected.
Priority
Priority to CON PCT/US2017/067655 filed on 12/20/2017, which claims priority to applications 62/442803 filed on 01/05/2017 and 62/437603 filed on 12/21/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection is reiterated from the previous Office Action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergnault et al. (US Patent 8168218 B2, Published 05/01/2012) in view of Stein et al. (US Patent 6060504, Published 05/09/2000).

Vergnault et al. teach a preferred composition comprising a core comprising prednisone, lactose monohydrate, croscarmellose sodium, 1.0% magnesium stearate, and 0.5% colloidal silicone dioxide and coating comprising yellow ferric oxide (column 10, lines 19-33). The amount of drug in the tablet is between 1 and 50% of the core (column 7, lines 33-37). The amount of lactose monohydrate in the tablet is present in an amount of 10 to 90% (column 6, lines 63-67). The amount of caroscarmellose sodium in the core is present in the an amount of about 5 to 10% (column 6, lines 47-56). The tablet has hardness preferably of 6-7.6 kp (column 4, lines 15-16). The composition is used to treat inflammatory bowel disease (prior art claims 1 and 8). The tablet has a preferred drug release with a lag time of 2-6 hours and wherein substantially all of the drug is released about half an hour to an hour after the lag time (column 4, lines 39-50). 
Vergnault et al. lacks a teaching wherein the tablet comprises asimadoline.
Stein et al. teach a tablet comprising asimadoline, lactose monohydrate, and magnesium stearate (column 7, lines 30-35). The composition can comprise 1-50mg asimadoline (column 5, lines 46-52). The composition is used in the treatment of inflammatory bowel disorder (prior art claims 1 and 2). For the foregoing reasons the instant claims are anticipated by the prior art.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add asimadoline to the composition of Vergnault et al. and have a reasonable expectation of success. One would have been motivated to do so since both the composition of 
Response to Applicant’s Argument
Applicant argues that Vergnault et al. does not teach or suggest the use of asimadoline and does not lead one of ordinary skill in the art to look to Stein to add such a compound. Applicant's argument has been fully considered but found not to be persuasive. While the preferred embodiment of Vergnault et al. is directed to predinsone and the like compounds, Vergnault et al. is not limited to such compounds nor teaches away from addition of other compounds such as asimadoline. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Vergnault et al. teach treatment of inflammatory bowel disease (prior art claim 8). Therefore, one of ordinary skill in the art would be lead to other prior art references which teach treating inflammatory bowel disease. Vergnault et al. teach that the tablets have general applicability to a wide variety of drug substances (column 9, lines 37-38). Stein et al. teach that asimadoline is useful in treating inflammatory bowel disease (column 1, lines 17-23). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 
	Applicant also argues that the teachings of Vergnault et al. would lead one of ordinary skill in the art to include microcrystalline cellulose in the composition since it is taught in the preferred embodiment, which is expressly excluded by instant claims. Applicant's argument has been fully considered but found not to be persuasive. Vergnault et al. clearly teach that microcrystalline cellulose is an optional ingredient. While Example 1 does include the cellulose the claimed invention as described in prior art claim 1 does not include microcrystalline cellulose. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Therefore, one of ordinary skill in the art would have been motivated to do exclude microcrystalline cellulose since it is not considered essential to the invention of Vergnault et al. Further, one of ordinary skill in the art would have been motivated to exclude microcrystalline cellulose from the composition since it is not included in the asimadoline tablet composition of Stein et al.  The guidance of the cited prior art would lead one to exclude the microcrystalline cellulose from the tablet composition. 
	Applicant also argues that neither Vergnault et al. nor Stein et al. address providing pharmaceutically acceptable, e.g. stable compositions of asimadoline as solved by the current application. Applicant's argument has been fully considered but found not to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 
	Applicant further argues that Vergnault et al. is directed to a delayed release tablet, and that it would be expected that combining Stein et al. would also result in a delayed release tablet, whereas the instant invention is directed to an immediate release tablet. Applicant's arguments have been fully considered but found not to be persuasive. With regard to claims 1-10 and 12, the claims do not recite any such limitation. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into 
	Applicant finally argues that the instant invention addresses the need for a solid asimadoline dosage form that has improved stability. Applicant's arguments have been fully considered but found not to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). If Applicant is arguing that they have found unexpected results, then the evidence of unexpected results should compare the instant invention to the closest prior art. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). The closest prior art is the preferred tablet composition of Stein et al. which teaches a tablet composition comprising asimadoline and lactose with no microcrystalline cellulose and no hypromellose. The difference between Stein et al. 
	Finally, as per the new claim amendment the instant amount of lactose monohydrate and asimadoline being 90-98% would have been obvious to one of ordinary skill in the art at the time of the instant invention. One would have arrived at the instant amount through routine optimization, since the amounts of both lactose monohydrate and the asimadoline would overlap with the instantly claimed combined amount. 
	For the foregoing reasons the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/ALI SOROUSH/Primary Examiner, Art Unit 1617